SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2015 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:000-55158 COCRYSTAL PHARMA,INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 20-578559 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 19805 North Creek Parkway Bothell, Washington (Address of Principal Executive Offices) (Zip Code) (425) 398-7178 (Registrant’s Telephone Number,Including Area Code) Indicate by check mark whether the registrant:(1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNo x As of May 10, 2015, the number of outstanding shares of the registrant’s common stock, par value $0.001 per share, was 692,280,783. COCRYSTAL PHARMA,INC. FORM10-Q FOR THE QUARTER ENDED MARCH 31, 2015 INDEX Part I - FINANCIAL INFORMATION F-1 Item 1. F-1 Condensed Consolidated Balance Sheets F-1 Condensed Consolidated Statements of Comprehensive Loss F-2 Condensed Consolidated Statement of Convertible Preferred Stock and Stockholders' Equity F-3 Condensed Consolidated Statements of Cash Flows F-4 Notes to the Condensed Consolidated Financial Statements F-5 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 1 Item 3.Quantitative and Qualitative Disclosures About Market Risk 4 Item 4. Controls and Procedures 4 Part II - OTHER INFORMATION 5 Item 1. Legal Proceedings 5 Item 1.A. Risk Factors 5 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 5 Item 3. Defaults Upon Senior Securities 5 Item 4. Mine Safety Disclosures 5 Item 5. Other 5 Item 6. Exhibits 5 SIGNATURES 6 -i- Table of Contents Part I – FINANCIAL INFORMATION Cocrystal Pharma, Inc. CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands) March 31, 2015 (unaudited) December 31, Assets Current assets: Cash and cash equivalents $ $ Accounts receivable Marketable securities Prepaid and other current assets Mortgage note receivable, current portion Total current assets Property and equipment, net Deposits 31 31 Mortgage note receivable, long-term portion In process research and development Goodwill Total assets $ $ Liabilities and stockholders' equity Current liabilities: Accounts payable Accrued expenses Derivative liabilities Total current liabilities Long-term liabilities Deferred rent 62 62 Deferred tax liability Total long-term liabilities Total liabilities Series A convertible preferred stock, $0.001 par value; 1,000 shares authorized, 0 and 1,000 issued and outstanding at March 31, 2015 and December 31, 2014, issued in the merger with RFS Pharma, LLC - Stockholders' equity: Series B convertible preferred stock, $.001 par value; 5,000 shares authorized; 0 and 1,000shares issued and outstanding at March 31, 2015 and December 31, 2014, respectively - 1 Common stock, $.001 par value; 800,000 and 200,000 shares authorized, 687,219 and 122,494 issued and outstanding as of March 31, 2015 and December 31, 2014, respectively Additional paid-in capital Accumulated other comprehensive income (loss), net of tax ) Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ F-1 Table of Contents Cocrystal Pharma, Inc. CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (unaudited) (in thousands) Three months ended March 31, Grant revenues $
